Case 9:18-cv-80176-BB Document 228-2 Entered on FLSD Docket 06/26/2019 Page 1 of 2



  KEVIN MADURA
     Washington, DC | 242-665-2990 | kmadura@alixpartners.com


  EDUCATION
     University of Maryland
     Bachelor of Science, Computer Science; Minor in Leadership Studies                                   2010-2014
     Awards: Corporate Scholars Scholarship, Order of Omega

     Georgetown University
     Master of Professional Studies, Technology Management                                                2015-2017
     Capstone: “Smart Traffic: Controlling Congestion with Technology”

  RELATED EXPERIENCE
     IBM
     Cybersecurity Consultant - Cryptography SME                                                          2014 - 2018
     Provided subject matter expertise in areas of cryptography, secure coding, and vulnerability
     management for entities within the Department of Defense.

     Deployed technical solution to verify identity of soldiers using Common Access Cards (CAC) using
     cryptographic primitives such as SHA256 and public key cryptography,in alignment with NIST 800-53.

     Hosted “lunch & learns” to educate colleagues on secure coding methodologies and case studies.

     IBM
     Blockchain Identity Expert: Federal Agency                                                           2017
     Primary architect of enterprise identity solution based on blockchain technology, which included
     validating the proper use of cryptography and secure coding methodology.

     IBM
     Blockchain Programmer: USPS                                                                          2017 - 2018
     Led development of blockchain implementation and smart contract coding for government
     blockchain pilot programs.

     AlixPartners
     Vice President, Cybersecurity Practice                                                               2018 -
     Advise clients on cybersecurity matters, ranging from technical implementation issues to executive
     risk management functions.

     Performed forensic investigation for mobile application development company to determine
     exposure of malicious code and vulnerable software development kits.

     Member of blockchain industry team tasked with exploring applications of distributed ledger
     technology for enterprise clients, implementing cryptocurrency coins, and proper management of
     Bitcoin wallets.

  CERTIFICATIONS
     Certified Ethical Hacker
     Credential ID ECC39758882107                                                                         2018

  CONFERENCE PRESENTATIONS
     Armed Forces Communications and Electronics Association
     Cybersecurity in the World of Blockchain and Cryptocurrency                                          2018
     A discussion on the applicability of implementing blockchain technology, based on Bitcoin, for use
     within the US military.

     AlixPartners
     Procurement Forum                                                                                    2018
     Explained the potential application of blockchain technology in a business setting to procurement
     executives at an event hosted by AlixPartners.
Case 9:18-cv-80176-BB Document 228-2 Entered on FLSD Docket 06/26/2019 Page 2 of 2
  KEVIN MADURA                                                                                                              PAGE 2




     Center for Professional Education
     Managing Cyber Risk                                                                                      2018
     Hosted a session focused on managing cyber risks with emerging technologies such as blockchain
     and cryptocurrencies.

     Center for Professional Education
     Blockchain & Cryptocurrencies                                                                            2019
     A presentation detailing the inner workings of blockchain technology and how Bitcoin spawned
     thousands of alternative cryptocurrencies.

  PUBLICATIONS AND PAPERS
     CVE-2009-0499
     Discovered a computer vulnerability described as a “cross-site request forgery (CSRF) vulnerability in
     the Moodle forum software that allows remote attackers to delete or modify data.”                        2009

     Blockchain 101: What is it?
     Online Article                                                                                           2017

     How Cybersecurity Risk is Disrupting the M&A Landscape
     AlixPartners                                                                                             2019

  AWARDS
     Corporate Scholars Scholarship                                                                           2013
     IBM Manager’s Choice Award (14)                                                                          2016 – 2017
     IBM Global Business Services Excellence Award                                                            2017

  MEMBERSHIPS
     Armed Forces Communications and Electronics Association (Inactive)
     EC-Council
     Washington DC Cyber Security for Control Systems

  TECHNICAL SKILLS
     Computer programming languages (C, C#, Go, Java, Bash, Python, Javascript, PHP, Ruby)
     Computer systems (Linux, Windows, Mac OS)
     Applied cryptography
     Blockchain analysis
     Secure application coding techniques
     Vulnerability detection
     Computer network security
     System administration

  LANGUAGES
     English– native language
